[EDITORS' NOTE:  THIS OPINION HAS BEEN WITHDRAWN.]
FILED 195
Honorable Thomas M. Keyes State Auditor State Capitol Building Jefferson City, Missouri 65101
Dear Mr. Keyes:
This letter is in answer to your request for an opinion on the following question:
         "Was it proper for the Department of Consumer Affairs, Regulation and Licensing to spend money appropriated for personal services of the Division of Commerce and Industrial Development for personal services of the Division of Administrative Services (CARL Central) in the fiscal year ended June 30, 1977?"
It is our understanding of the facts that during the past legislative session the Division of Administrative Services for the Department of Consumer Affairs, Regulation and Licensing included in their budget request a personnel officer which the Governor did not recommend to the legislature. However, in the Division of Commerce and Industrial Development under this department there was budgeted and approved the position of personnel officer for that division. The precise title of the position in the division is that of human resources coordinator. The department director has assigned the human resources coordinator of the division to the Division of Administrative Services of the department and is using the money appropriated for the position of human resources coordinator in the division for the same position with the Division of Administratives Services of the department. The human resources coordinator will serve not only the Division of Commerce and Industrial Development but other divisions within the department.
Your attention is directed to Opinion No. 152 issued March 27, 1974, to Alfred C. Sikes, Director of the Department of Community Affairs (copy enclosed), wherein this office stated that the Director of the Department of Community Affairs may use funds appropriated for a specific purpose for one division of the department in House Bill No. 4, 77th General Assembly, for the same purpose of another division of the department, and use funds appropriated for a specific purpose in House Bill No. 4 only for the purpose specified. Our view is that this opinion is applicable to the circumstances you describe in your request. There appears to be very little practical difference between the situation in Opinion No. 152 and your request. And, since the rationale is the same in both situations, it is our conclusion that the Department of Consumer Affairs, Regulation and Licensing may spend money appropriated for personal services for the Division of Commerce and Industrial Development for personal services of the Division of Administrative Services in the fiscal year ending June 30, 1977.
In your opinion request, you raised the question as to the effect of a type I transfer under the Omnibus Reorganization Act, Appendix B, Section 7(1)(a), Section 11, and Section 12, RSMo Supp. 1975, and the effect of such transfer from a department to a division under those provisions. You have indicated that this type of transfer may have bearing upon the propriety of the department director of Consumer Affairs, Regulation and Licensing using funds appropriated for a specific purpose of one division for a similar type of purpose in another division. This issue was resolved in part by Opinion No. 221 issued June 18, 1974, to Christopher S. Bond (copy enclosed), wherein this office said that under the provisions of Senate Bill No. 1, 77th General Assembly, First Extraordinary Session, where a division is created by statute and an existing agency is transferred to it by type I transfer, the department head has the power that he would if the agency were transferred by type I transfer to the department except that he may not abolish the division and he may not assign the functions of the previously existing agency to another division in the department.
It is, therefore, our view that the Department of Consumer Affairs, Regulation and Licensing can spend money appropriated for the position of human resources coordinator in the Division of Commerce and Industrial Development for the position of coordinator of human resources in the Division of Administrative Services of the Department of Consumer Affairs, Regulation and Licensing.
Yours very truly,
                                JOHN ASHCROFT Attorney General
Enclosures: Op. No. 152 3-27-74, Sikes
            Op. No. 221 6-18-74, Bond